The opinion of the court was delivered by
Bennett, J.
The defendants had contracted with the plaintiff to lay a given amount of floor, in the Mechanics’ Shop, in the town of Burlington, at a given price, and the defendants were to find the floor boards wliich were to be well seasoned; and the report shows, that they neglected to supply them when wanted, and that plaintiff left the job unfinished on that account; and now the defendants deny his right to recover any compensation for what he has done. But we think he is clearly entitled to recover. The case is within the decisions which we have frequently made,¡allowing a party to recover for labor done by him under a special contract, though he had left the job unfinished. The defendants, themselves, were the occasion of the plaintiff’s leaving the job before he had performed the contract. Besides the work was done upon a permanent fixture, and of which the plaintiff could have no benefit, and which operated for the benefit of the defendants, as doubtless the plaintiff was a sub-contractor under them.
The fact reported, that the defendants were not tobe liable for their neglect, in not furnishing stock can have no effect in this action. All we are to understand by that is, that the plaintiff was not to have an action against the defendants for such neglect; audit should not defeat the plaintiff of his right to abandon the job, for a breach of contracton the part of the defendants. We do not see that there is any ground for the claim, that the plaintiff should have given notice to the defendants before he quit the job. It was the duty of the defendants to furnish the boards as they should be wanted for use. No special demand was necessary to be made for them; and it was equally within the means of the knowledge of *112the defendants, as of the plaintiff, when boards would be wanted to enable the work to progress; and by the terms of the contract the defendants had assumed to see them furnished, and this was a condition precedent to the performance on the part of the plaintiff.
The judgment of the court below is affirmed with costs.